DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
1.	This office action is in response to the amendments submitted by Applicant(s) on 12/30/2021.

Response to Arguments
I. Status of the Claims
2.	Claims 1-20 are still pending. 
3. 	Applicant's amendments to claims are accepted because do not introduce new matter pursuant to MPEP 2163.
4. 	The drawings filed on 10/28/2020 have been accepted.

II. Rejections Under 35 U.S.C. 112
5. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 112(b)/second paragraph (pre-AIA ) have been fully considered and found persuasive. Therefore, the rejection(s) have been withdrawn.

III. Double Patenting Rejection
6. 	Applicant's arguments with respect to the double patenting rejection have been fully considered and are persuasive. Therefore, the rejection(s) has been withdrawn.

IV. Rejections Under 35 U.S.C. 103
7. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 103 have been fully considered and found persuasive. Therefore, the rejection(s) has been withdrawn.

Reasons for Allowability / Allowable Subject Matter
8. 	Claims 1-16 and 18-20 are allowed. See previous office action with notification date 10/14/2021 and the arguments by the Applicant(s) filed on 12/30/2021 for specific reasons for allowability. 

9.	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims. In other words, it will further required substantial structural modification of the components that will also require substantial modification of the measurements and data processing to achieve the features of the allowable subject matter as indicated in the previous office action with notification date 10/14/2021.








	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867